Per Curiam.
Plaintiff and defendant Clara Anderson entered into a contract whereby defendant Anderson agreed to sell a parcel of property to plaintiff for $7,000. Before the consummation of the agreement Anderson sold the property to defendant Peczynski for $7,000. Plaintiff filed suit for specific performance of the contract claiming Peczynski was not a good-faith purchaser, but had knowledge of the prior contract. It asked in the alternative that it be awarded damages if the court found Peczynski was a good-faith purchaser.
The trial court found that Peczynski was a good-faith purchaser, and the record contains sufficient facts to uphold the decision. This Court will not disturb the findings of a trial judge sitting as the trier of fact unless they are clearly erroneous. G-CR 1963, 517.1; Sears Roebuck & Company v. Thomas (1966), 3 Mich App 539.
The trial court further found that defendant Anderson broke the contract and that the plaintiff was entitled to the difference between the contract price and the value of the property at the time the agreement was breached. The contract price was $7,000 and the value as determined by the sale price to Mrs. Peczynski was $7,000. Therefore the plaintiff was not awarded any damages. The trial court correctly applied the law in the present case. Zimmerman v. Miller (1919), 206 Mich 599; Craine v. Miller (1927), 240 Mich 357; Bucuss v. Schuler (1931), 254 Mich 690.
Affirmed. Costs to defendants.